DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 02/20/2020. Claims 1-11 are pending and examined below. 
 
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080188728 A1 (hereinafter referred to as “Neumann”) in view of “Photodetectors based on two dimensional materials for biomedical application” (hereinafter referred to as “Liu”).
Regarding claim 1, Neumann, a device for measuring perfusion, teaches photoplethysmogram (PPG) sensor (abstract), comprising:
a light-emitting diode (LED) (2, 3; paragraphs [0034]-[0035]; as shown in Figure 1);
a photodetector (4; paragraphs [0034]-[0035]; as shown in Figure 1); 
a current sensor to sense a current from the photodetector (converts light intensity variations and converts into a current signal; paragraph [0035]); and
processing logic to compute a blood volume flow rate from the sensed current (measures perfusion which is a measurement of the rate of blood volume; paragraphs [0007]-[0009], [0087]-[0088]), but does not explicitly teach the photodetector comprising an electrically-biased graphene metal junction having a conductor running therethrough.
However, Liu teaches the photodetector comprising an electrically-biased graphene metal junction (section 2.1; page 2) having a conductor running therethrough (made with Ag (silver) nanofibers; section 2.3; page 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Neumann, to have a graphene photodetector, as taught by Liu, because doing so provides a photodetector with greater strength and flexibility (introduction; page 1).
Regarding claim 3, Neumann, in view of Liu, teaches wherein the conductor comprises a plurality of nanowires (made with Ag (silver) nanofibers; section 2.3; page 5; as taught by Liu).
Regarding claim 4, Neumann, in view of Liu, teaches wherein the nanowires are silver nanowires (made with Ag (silver) nanofibers; section 2.3; page 5; as taught by Liu).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann, in view of Liu, as applied to claim 1 above, and further in view of US 20060009688 A1 (hereinafter referred to as “Lamego”).
Regarding claim 2, Neumann, in view of Liu, does not explicitly teach further comprising a low-pass filter to filter a time-invariant component from the sensed current.
However, Lamego, a physiological sensor, teaches further comprising a low-pass filter to filter a time-invariant component from the sensed current (paragraph [0038]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Neumann, in view of Liu, to use a low pass filter, as taught by Lamego, to filter out unwanted noise (paragraph [0038]; as taught by Lamego).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann, in view of Liu, as applied to claim 1 above, and further in view of US 20170215778 A1 (hereinafter referred to as “Koide”).
Regarding claim 5, Neumann, in view of Liu, does not explicitly teach wherein the photodetector overlays the LED.
However, Koide, a biological information acquisition device, teaches wherein the photodetector overlays the LED (as shown in Figures 3-4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Neumann, in view of Liu, to have the photodetector overlay the LEDS, as taught by Koide, because doing so provides a more compact design.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann, in view of Liu, as applied to claim 1 above, and further in view of US 20160367154 A1 (hereinafter referred to as “Gladhstein”).
Regarding claim 6, Neumann, in view of Liu, does not explicitly teach wherein the LED is a green LED.
However, Gladhstein teaches wherein the LED is a green LED (paragraph [0078]-[0080]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Neumann, in view of Liu, to use a green light, as taught by Gladhstein, because green light allows for use in analyzing blood perfusion (paragraph [0078]-[0080]; as taught by Gladhstein).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann, in view of Liu, as applied to claim 1 above, and further in view of US 20140127996 A1 (hereinafter referred to as “Park”).
Regarding claim 7, Neumann, in view of Liu, does not explicitly teach further comprising an optical isolator around the photodetector.
However, Park teaches further comprising an optical isolator around the photodetector (light blocking material; paragraph [0012]; as shown in Figure 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Neuman, in view of Liu, to have an optical isolater, as taught by Park, because doing so prevents unwanted light from being detected from the photodetector.
Regarding claim 8, Neumann, in view of Liu, does not explicitly teach further comprising an opaque encasement.
However, Park teaches further comprising an opaque encasement (as shown in Figures 2-7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Neumann, in view of Liu, to have an opaque encasement, as taught by Liu, because doing so provides a structure for housing the sensor elements that will prevent unwanted light from entering the photodetector.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann, in view of Liu, as applied to claim 1 above, and further in view of US 20130041591 A1 (hereinafter referred to as “Lamego ‘591”).
Regarding claim 9, Neumann, in view of Liu, does not explicitly teach further comprising a transparent protective surface having a surface area to be substantially covered by a human subject's finger.
However, Lamego ‘591, an optical physiological sensor device, teaches further comprising a transparent protective surface having a surface area to be substantially covered by a human subject's finger (103 is made of transparent conductive coated glass; paragraph [0026]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Neumann, in view of Liu, to have a transparent protective surface, as taught by Lamego ‘591, because doing so can reduce electromagnetic noise while increasing the transmittance of light from the measurement site to the detector (paragraph [0026]; as taught by Lamego ‘591).
Regarding claim 10, Neumann, in view of Liu and Lamego ‘591, teaches wherein the transparent protective surface is glass (paragraph [0026]; as taught by Lamego ‘591).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann, in view of Liu, as applied to claim 1 above, and further in view of US 20090043180 A1 (hereinafter referred to as “Tschautscher”).
Regarding claim 11, Neumann, in view of Liu, does not explicitly teach a pulse meter, and a digital combined pulse and oxygenation display.
However, Tschautscher, an oximeter device, teaches a pulse meter, and a digital combined pulse and oxygenation display (displays a user’s oxygen saturation and heart rate (pulse rate); paragraph [0015]; as shown in Figure 1A). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Neumann, in view of Liu, to have a display of the user’s heart rate and oxygen saturation, as taught by Tschautscher, because doing so presents to the user their physiological data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792